Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/2/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.  Claims 1, 3-7, 9-12 and 21 are pending for examination.  Clams 13-20 were previously withdrawn from consideration.
Response to Arguments
2.	Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
 (A)	Rejection under 35 U.S.C. 102/103
Issue 1: The applicant asserts (on page 7) with respect to independent claim 1 that Baumback fails to teach amended claim limitations of claim 1, i.e., “obtaining, by a client computing device responsive to a request for a Web page, a set of content for processing by the client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a set of requests to a service provider, wherein the executable code includes one or more internet protocol (IP) addresses associated with one or more points of presence (POP) of the service provider for receipt of individual requests” because “simply discloses that embedded resource identifiers are typically processed by software on the client computing devices, such as a browser application.” 
Examiner respectfully disagrees.  See examiner’s citation and explanation in the rejection below.  It is to be noted that the rejection is based on the entire disclosure such as [0035]-[0036]; [0001]; and [0003].
Issue 2: The applicant’s argument (on page 8) with respect to dependent claims 3 and 6 are based on Applicant’s assertion regarding independent claim 1.  See Examiner’s response above.
Issue 3: The applicant assets (on page 8) with respect to independent claim 7 that Baumback fails to teach the amended limitations such as “additional executable code”.
Examiner respectfully disagrees, because the identifiers themselves are non-executable but instead it is the additional executable codes behind the identifiers that can be executed to request the resources.
Issue 4: The applicant’s argument (on page 9) with respect to dependent claims 9, 10 and 12 is based on Applicant’s assertion regarding independent claim 7.  See Examiner’s response above.
Issue 5: The applicant’s argument (on pages 9-10) with respect to independent claim 1 that the combination of Dazzi and Huang fails to teach the amended limitations, because “nothing in these sections of Dazzi teach or suggest that a set of content obtained by a client computing device responsive to a request for a Web page includes "embedded resource identifiers and additional executable code"”.
Examiner respectfully disagrees, because the identifiers themselves are non-executable but instead it is the additional executable codes behind the identifiers that can be executed to request the resources.
Issue 6: The applicant’s argument (on page 10) with respect to dependent claims 3 and 6 are based on Applicant’s assertion regarding independent claim 1.  See Examiner’s response above.
Issue 7: The applicant assets (on page 11) with respect to independent claim 7 that the combination of Dazzi and Huang fails to teach the amended limitations.
Examiner respectfully disagrees, because the identifiers themselves are non-executable but instead it is the additional executable codes behind the identifiers that can be executed to request the resources.
Issue 8: The applicant’s argument (on page 12) with respect to dependent claims 9, 10 and 12 is based on Applicant’s assertion regarding independent claim 7.  See Examiner’s response above.
Issue 9: The applicant’s argument (on page 12) with respect to independent claim 21 that the combination of Dazzi and Huang fails to teach the amended limitations.
Examiner respectfully disagrees, because the identifiers themselves are non-executable but instead it is the additional executable codes behind the identifiers that can be executed to request the resources.
Issue 10: The applicant’s argument (on page 13) with respect to dependent claims 5 and 11 is based on Applicant’s assertion regarding independent claims 7 and 1.  See Examiner’s response above.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 1, 3-4, 6-7, 9-10 and 12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baumback et al (US 2011/0302304).
As to claim 7, Baumback discloses a system comprising:
at least one client computing device that is operative, responsive to a request for a Web page (see [0035]) to:
obtain a set of content for processing by the at least one client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a set of requests to a service provider ([0035]; [0001] and [0003], obtaining a "web page" indicates obtaining a set of content for display, including embedded resource identifiers for requesting "additional resource of the web page, ... , In tum, software on the client computing devices, such as a browser application, typically processes embedded resource identifiers to generate requests for the content ... the embedded resource reference a computing device associated with the content provider such that the client computing device would transmit the request for the additional resource to the referenced content provider computing devices" wherein executable code is implied in order to dynamically generate the requests.  See also [0035]-[0036]);
generate first and second requests for content based on an execution of the executable code to generate a set of requests to the service provider, wherein the first and second requests are each configured to be directed to an IP address associated with a POP of the service provider (see citation in rejection to the preceding limitation, wherein "generate requests for the content" indicates multiple requests such as first and second request, and wherein the embedded resource identifiers referencing the computing device to serve the requests are equivalent to network address associated with such computing device, i.e. a POP of the service provider. It is to be noted that the claimed limitation does not require that the two requests are generated at the same time.  See also [0027] for geographically distributed POPs that service requests); and 
determine, at the client computing device, latency for each of the first and second requests (figures 1-4, Client A: "Performance Measurement Component"; [0018], "Additionally, client computing device can collect latency information associated with the client computing device's initiation of a resource request and receipt of the resource responsive to the request").
As to claim 1, Baumback discloses a computer-implemented method comprising:
obtaining, by a client computing device responsive to a request for a Web page, a set of content for processing by the client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a first request and a second request to a service provider (see citation in rejection to claim 7 preamble and limitation 1 above) to determine latency for identified components of the service provider (see citation in rejection to claim 1 last limitation); 
generating, by the client computing device, based at least on an execution of the executable code obtained responsive to the request for the Web page, the first and second requests to the service provider, wherein the first request is configured to be directed to a first identified component of the service provider and the second request is configured to be directed to a second identified component of the service provider (see citation in rejection to claim 7 limitation 2, wherein POPs are components of the service provider); and
determining, by the client computing device, latency for each of the first and second requests (see citation in rejection to claim 1 last limitation).
As to claim 9, Baumback discloses the system as recited in Claim 7, wherein each request is configured to be received by separately identifiable POPs of the service provider (It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to first or second request referenced in claim 7. This is because the claim language does not require a specific relationship.  See citation in rejection to claim 7, wherein the embedded resource identifiers can be multiple identifiers).
As to claim 3, see similar rejection to claim 9.
As to claim 10, Baumback discloses the system as recited in Claim 7, wherein each request is configured to be received by a same identifiable POP of the service provider (see citation in rejection to claim 7 above. It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to the first request or the second request referenced in claim 7, wherein the embedded resource identifiers being same identifier when clicked on same link. This is because the claim language does not require a specific relationship).
As to claim 4, see similar rejection to claim 10.
As to claim 11, Baumback discloses the system as recited in Claim 7, wherein the at least one client computing device is further operative to transmit the determined latencies from the client computing device to the service provider ([0044], "the client computing component 104 of the client computing device 102 provide the identified performance metric information together with the associated record identifiers of the requested resource to the metric processing component 118 of the processing device 116 via the communication network 114").
	As to claim 5, see similar rejection to claim 11.
As to claim 12, Baumback discloses the system as recited in Claim 7, wherein the service provider corresponds to a content delivery network service provider (see citation in rejection to claim 7, since the service provider delivers content).
	As to claim 6, see similar rejection to claim 12.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-4, 6-10, 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dazzi (US 20110191445) in view of Huang (US 20100088405).  
As to claim 7, Dazzi discloses a system comprising:
at least one client computing device that is operative, responsive to a request for a Web page ([0028]), to:
obtain a set of content for processing by the at least one client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a set of requests to a service provider ([0028]; Figure 2, multiple POPs, [0035], “a URL that includes the address of the media content on the streaming and/or storage tiers 238, 236 may be sent to media content providers 102 for placement on their websites 104...receive a hypertext transfer protocol (HTTP) GET request from a client 110 at a URL corresponding to the media content address for a specific portion of the media content.  For example, a client might request a specific set of 100 bytes of a media content file located at a specific URL…. The URL may be directly translated into the media content address without look up…one or more streaming servers on a streaming tier 238a may stream the requested media content…Additionally, media content may be streamed from multiple POPs 232a-n”.”
See [0038], “The intelligent client may have embedded addresses (e.g., URLs, IP addresses) that indicate an address for accessing the POP, the steaming tier and /or storage tier. … the embedded addresses may be updated dynamically and transmitted to all intelligent clients in the network when and if an additional server or cluster is added to the storage structure… The client 410 may request and receive media content from multiple streaming servers 464a-n or multiple POPs in order to sustain a sufficient bit rate and throughput such that the media content may be displayed with a good quality of service”.  The web browser executes executable codes contained in webpages);
generate a first request for content based on an execution of the executable code to generate a set of requests to the service provider, wherein the first request is configured to be directed to an IP address associated with a POP of the service provider (see citation in rejection to the preceding limitation, wherein multiple addresses such as IP addresses are disclosed to be included.  
It is to be noted that the claimed two requests are not required to be sent at the same time and can be interpreted as repeating of a request.  Dazzi does not expressly disclose such a repeating step, but see Huang below.
Dazzi does not expressly disclose repeating a request or determine, at the client computing device, latency for each of the first and second requests.  Huang discloses a concept of determining latency for requests (abstract; figures 3-6 ) and also repeating requests ([0046], “some open recursive DNS servers may attempt to contact the measurement domain server multiple times during a retrial, after receiving an error message from the target CDN content server ( e.g., as described in the exemplary method above).”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dazzi with Huang. The suggestion/motivation of the combination would have been to add proper data centers (Huang, abstract).
As to claim 1, see similar rejection to claim 7.
As to claim 21, see citation in rejection to claim 7.  Regarding GET commands, specially, see citation in rejection to limitation 1 of claim 7.
As to claim 8, Dazzi-Huang discloses the system as recited m Claim 7, wherein the information to generate a set of requests to the service provider corresponds to executable code executable by a software application associated with the at least one client computing device (see citation in rejection to claim 7 above, the software executed on the client computing device generates the requests). 
	As to claim 2, see similar rejection to claim 8.
As to claim 9, Dazzi-Huang discloses the system as recited in Claim 7, wherein each request is configured to be received by separately identifiable POPs of the service provider (see 112 rejection and Examiner’s interpretation above.  It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to first or second request referenced in claim 7. This is because the claim language does not require a specific relationship.  See citation in rejection to claim 7, wherein the resource identifiers can be multiple identifiers).
As to claim 3, see similar rejection to claim 9.
As to claim 10, Dazzi-Huang discloses the system as recited in Claim 7, wherein each request is configured to be received by a same identifiable POP of the service provider (see citation in rejection to claim 7 above. It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to the first request or the second request referenced in claim 7).
As to claim 4, see similar rejection to claim 10.
As to claim 12, Dazzi-Huang discloses the system as recited in Claim 7, wherein the service provider corresponds to a content delivery network service provider (see citation in rejection to claim 7, since the service provider delivers content).
	As to claim 6, see similar rejection to claim 12.
7.	Claims 11 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dazzi-Huang as applied to claim 7 above, and further in view of Koetke et al (US 2004/0098478).
As to claim 11, Dazzi-Huang discloses the claimed invention substantially as discussed in Claim 7, but does not expressly disclose transmit the determined latencies from the client computing device to the service provider.  Koetke discloses a concept of client sending latency information to server (claim 1).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dazzi-Huang with Koetle.  The suggestion/motivation of the combination would have been to report latency information (Koetke, claim 1).
	As to claim 5, see similar rejection to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458